              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES M. YOUNG, SR., individually                  No. 4:18-CV-00403
and as administrator of the ESTATE OF
JONATHAN M. YOUNG, SANDRA                          (Judge Brann)
E. YOUNG, individually and as
administrator of the ESTATE OF
JONATHAN M. YOUNG,

            Plaintiffs,

      v.

SCOTT TOWNSHIP, COLUMBIA
MONTOUR SNYDER UNION
COUNTIES OF CENTRAL
PENNSYLVANIA SERVICE
SYSTEM, RAYMOND KLINGLER,
JOE GRASSLEY, VINCENT
FIGUERIDO, PAUL KELLY, MEGAN
FETTERMAN, and JOHN/JANE
DOES I-X,

            Defendants.

                          MEMORANDUM OPINION

                               NOVEMBER 20, 2019

      Plaintiffs James and Sandra Young moved to amend their complaint. The

Youngs seek to add a count of “state-created danger” against the police officers

that, in serving an involuntary commitment warrant, entered their son Jonathan’s
home and shot him.1 Defendants Scott Township, Raymond Klingler, Joseph

Grassley, Vincent Figueiredo, and Paul Kelly oppose the motion.2

         For the reasons that follow, the Youngs’ motion to amend will be denied.

I.       BACKGROUND3

         On the morning of November 13, 2016, Scott Township police officers

Raymond Klingler, Joseph Grassley, Vincent Figueiredo, and Paul Kelly

responded to a 911 call.4 The call was precipitated by Jonathan Young’s struggling

with his schizophrenia. Jonathan was “agitated and hallucinating.”5 He had

“locked himself in his home, screwing and boarding the front door shut.”6

         Megan Fetterman, a CMSU employee who had spoken with James Young

about the situation, arrived shortly after the four officers.7 She brought with her a

warrant authorizing Jonathan’s involuntary commitment under state law.8




1
     ECF No. 57.
2
     ECF Nos. 58 and 62. The Youngs did not submit a reply brief.
3
     When considering a motion to dismiss for failure to state a claim, a court assumes the truth of
     all factual allegations made in the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
     The material in this section, then, is taken entirely from the Youngs’ Amended Complaint
     (ECF No. 57-1) and is presumed true for present purposes.
     This factual background supplements the background I provided in my September 21, 2018
     Memorandum Opinion, available at ECF No. 45.
4
     Amended Complaint ¶¶ 40-42.
5
     Id. ¶¶ 35-36.
6
     Id. ¶ 41.
7
     Id. ¶¶ 37-38, 43.
8
     Id. ¶ 43.
                                                -2-
         James and Sandra told the responding defendants that Jonathan was

barricaded alone in his home without any firearms, and that they believed Jonathan

did not “appear” to be a danger.9 They also told the responding defendants that

Jonathan could not sporadically leave.10 For one hour, the defendants attempted to

talk Jonathan out of the home, to no avail; as a result, they used a battering ram to

gain entry.11

         After battering down the door, the defendants entered Jonathan’s home with

their guns drawn.12 Once inside the home, one of the defendants shot Jonathan,

prompting him to retreat into his bedroom.13 James Young had informed the

defendants that Jonathan’s bedroom had two entrances.14 The defendants

congregated at one of the entrances, forcing Jonathan out the other.15 When

Jonathan emerged from the other entrance, he was shot again, this time in the




     The warrant was obtained under 50 P.S. §§ 7301-7302, which authorizes the emergency
     examination and treatment of individuals who are “severely mentally ill and in need of
     immediate treatment.”
9
     Amended Complaint ¶¶ 46-48.
10
     Id. ¶ 48.
11
     Id. ¶¶ 49-50.
12
     Id. ¶ 54.
13
     Id. ¶ 55.
14
     Id. ¶ 57.
15
     Id. ¶¶ 56-58.
                                              -3-
abdomen, by defendant Grassley.16 Jonathan died from this wound three days

later.17

II.       DISCUSSION

          A.      Standards of Review

                  1.   Motions to Amend

          “The court should freely give leave” for a party to amend their complaint

“when justice so requires.” Federal Rule of Civil Procedure 15(a)(2). The United

States Court of Appeals for the Third Circuit, interpreting a prior directive from the

United States Supreme Court, has held that “prejudice to the non-moving party is

the touchstone for the denial of an amendment. In the absence of substantial or

undue prejudice, denial instead must be based on bad faith or dilatory motives,

truly undue or unexplained delay, repeated failures to cure the deficiency by

amendments previously allowed, or futility of amendment.” Lorenz v. CSX Corp.,

1 F.3d 1406, 1414 (3d Cir. 1993) (internal citations and quotations omitted);

Foman v. Davis, 371 U.S. 178, 182 (1962).

          “Futility” means that “the complaint, as amended, would fail to state a claim

upon which relief could be granted.” In re Burlington Coat Factory Sec. Litig.,

114 F.3d 1410, 1434 (3d Cir. 1997) (citation omitted). “In assessing ‘futility,’ the

district court applies the same standard of legal sufficiency as applies under Rule


16
      Id. ¶ 58.
17
      Id. ¶ 59.
                                           -4-
12(b)(6).” Id. (citation omitted).18 “Amendment of the complaint is futile if the

amendment will not cure the deficiency in the original complaint or if the amended

complaint cannot withstand a renewed motion to dismiss.” Jablonski v. Pan Am.

World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988).

                2.     Excessive Force Claims and Substantive Due Process

        A plaintiff cannot maintain a “pure” excessive force claim under a theory

that the defendant officers have violated their substantive due process rights.

These kinds of claims must proceed under the Fourth Amendment. Abraham v.

Raso, 183 F.3d 279, 288 (3d Cir. 1999) (“[E]xcessive force in the course of an

arrest is properly analyzed under the Fourth Amendment, not under substantive

due process.”).

        But in “cases in which the police used both force and created a danger that

harmed the individual,”19 the Third Circuit has allowed plaintiffs to seek

substantive due process via the “state created danger” doctrine. See Smith v.

Marasco, 318 F.3d 497, 506-11 (3d Cir. 2003) (applying doctrine when disturbed

man suffered fatal heart attack due to overwhelming police response—including a

SWAT team and helicopter—to a neighbor’s complaint); Neuberger v. Thompson,

No. 04-1690, 2005 WL 19275, at *4 n.1 (3d Cir. Jan. 5, 2005) (applying doctrine

when armed troopers rushed distraught woman alone on a jetty and grasping a


18
     See my September 21, 2018 Memorandum Opinion (at 6) for review of the 12(b)(6) standard.
19
     Wheeler v. City of Philadelphia, 367 F. Supp. 2d 737, 746 (E.D. Pa. 2005)
                                               -5-
handgun, despite her pleas to stay away, inducing her to aim at a trooper and draw

fatal fire).

               3.   “State Created Danger” Claims

       “Liability under the state-created danger theory is predicated upon the

[state’s] affirmative acts which work to plaintiffs’ detriments in terms of exposure

to danger.” D.R. by L.R. v. Middle Bucks Area Vocational Tech. Sch., 972 F.2d

1364, 1374 (3d Cir. 1992). Under this doctrine, “the state may assume

responsibility for the safety of an individual for whom it affirmatively creates or

enhances a risk of danger.” The elements are as follows.

       1) “the harm ultimately caused was foreseeable and fairly direct;

       2) a state actor acted with a degree of culpability that shocks the conscience;

       3) a relationship between the state and the plaintiff existed such that the
          plaintiff was a foreseeable victim of the defendant's acts, or a member of
          a discrete class of persons subjected to the potential harm brought about
          by the state's actions, as opposed to a member of the public in general;
          and

       4) a state actor affirmatively used his or her authority in a way that created a
          danger to the citizen or that rendered the citizen more vulnerable to
          danger than had the state not acted at all.”

Kaucher v. Cty. of Bucks, 455 F.3d 418, 431 (3d Cir. 2006)




                                         -6-
                4.     Standard Required to “Shock the Conscience”

        “Shocking the conscience” is a very high standard that requires state action

to be “ill-conceived or malicious.”20 If a police officer is acting within a time

frame that allows the officer to engage in “hurried deliberation,” actions that

“reveal a conscious disregard of a great risk of serious harm” will suffice to shock

the conscience. Cty. of Sacramento v. Lewis, 523 U.S. 833, 847-49 & n.8 (1998).

The Third Circuit has also phrased “conscious disregard” as “gross negligence or

arbitrariness that indeed shocks the conscience.” Phillips v. Cty. of Allegheny, 515

F.3d 224, 241 (3d Cir. 2008) “Hurried deliberation” includes a situation where an

officer is required to act “in a matter of hours or minutes.” Sanford v. Stiles, 456

F.3d 298, 310 (3d Cir. 2006). Further, the existence of “competing obligations”

that a police officer needs to consider increases the degree of culpability required

for an action to shock the conscience. Lewis, 523 U.S. at 852. “[M]ore culpability

is required to shock the conscience to the extent that state actors are required to act

promptly and under pressure. Moreover, the same is true to the extent the

responsibilities of the state actors require a judgment between competing,

legitimate interests.” Schieber v. City of Philadelphia, 320 F.3d 409, 419 (3d Cir.

2003).




20
     Johnson v. City of Philadelphia, 397 F. Supp. 3d 692, 703 (E.D. Pa. 2019) (quotations and
     citations omitted).
                                               -7-
        B.      Analysis

        The Youngs argue that “[t]here are two separate wrongs here – the entry in

to the residence and the shooting. The shooting relates to the excessive force claim.

The entry into the home with guns drawn and the knowledge of Decedent’s history

is the state created danger.”21 I find that this entry did not shock the conscience,

and therefore did not constitute a state created danger.

        The Youngs did tell the officers that Jonathan did not possess firearms and

did not appear to be a danger to others. But the officers understood that Jonathan

had a history of schizophrenia and was agitated and hallucinating. As a result, the

state had procured a warrant that authorized Jonathan’s involuntary commitment.

The officers were charged with executing this warrant. They tried to talk Jonathan

out of the home for an hour. Jonathan had locked himself inside, screwing and

boarding the front door shut. This was a situation of “hurried deliberation”—it did

not rise to the level of a police pursuit, for example, but, given Jonathan’s

condition, the officers needed to act “in a matter of hours or minutes.”

        Given these circumstances, I cannot find that the officers’ conduct—

breaching Jonathan’s home with a battering ram and entering the premises with

weapons drawn—rose to the level of “conscious disregard of a great risk of serious

harm,” “gross negligence” or “arbitrariness” that shocks the conscience. The

officers had tried for an hour to get Jonathan out of the house and execute the

21
     ECF No. 60 (“Brief in Support”) at 5.
                                             -8-
warrant. They understood the risk and urgency of the situation. And they spoke to

the Youngs beforehand. In entering Jonathan’s home, the officers “had two

serious competing obligations: [Jonathan’s] safety and their own.” Matican v. City

of New York, 524 F.3d 151, 159 (2d Cir. 2008). This Court is “loath to dictate to

the police how best to protect themselves and the public, especially when our

ruling could be taken to require officers to use riskier methods than their

professional judgment demands.” Walter v. Pike Cty., Pa., 544 F.3d 182, 194 (3d

Cir. 2008) (quoting Matican, 524 F.3d at 159). Though, in retrospect, the officers’

choice to enter with weapons drawn “may well have been negligent and

conceivably reckless” it “cannot be characterized as constitutionally conscience

shocking.” The officers’ conduct here did not shock the conscience.22




22
     Leddy v. Twp. of Lower Merion, 114 F. Supp. 2d 372, 376 (E.D. Pa. 2000) (analyzing police
     officer’s “high rate of speed on a crowded roadway” when responding to a non-emergency
     call); see Walter v. Pike Cty., Pa., 544 F.3d 182, 194 (3d Cir. 2008).
     The Third Circuit dealt with different facts in Smith v. Marasco. In that case, state police
     “activated” their “Special Emergency Response Team.” The “SERT,” at least 30 in number,
     employed riot gear, camouflage, various firearms, sharpshooters, and a helicopter. SERT
     rejected offers from others to attempt to communicate with the victim; they also prevented a
     neighbor from searching for the victim. They chose not to use a mediator or psychologist.
     And they cleared the victim’s house and backyard shed using rocks, tear gas, and flashbangs.
     318 F.3d 497, 502-04 (3d Cir. 2003). The Third Circuit called the SERT’s work an
     “overwhelming show of force.” Id. at 517.
                                               -9-
III.   CONCLUSION

       For the reasons discussed above, the Youngs’ motion to amend their

complaint will be denied. An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                      - 10 -
